     Case: 3:20-cr-00027-RAM-RM Document #: 69 Filed: 04/09/21 Page 1 of 2




                          DISTRICT COURT OF THE VIRGIN ISLANDS
                           DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                           )
                                                    )
                     Plaintiff,                     )
                                                    )
                     v.                             )       Case No. 3:20-cr-0027
                                                    )
GILBERTO ARANA WENCE,                               )
                                                    )
                     Defendant.                     )
                                                    )

                                           ORDER
       BEFORE THE COURT is the trial in this matter, currently scheduled for April 12,
2021. For the reasons stated herein, the time to try this case is extended up to and including
May 17, 2021.
       In response to the COVID-19 pandemic, the Chief Judge of the District Court of the
Virgin Islands entered a general order concerning operations of the Court on March 17, 2020.
The Chief Judge has thus far extended the order eleven times, finding that the ends of justice
require excluding March 18, 2020, through April 30, 2021, from the Speedy Trial count in all
criminal matters.
       To date, the COVID-19 virus has claimed more than 560,000 lives (26 of which have
been in the U.S. Virgin Islands). Current testing indicates that the rate of contraction of the
virus is slowing in recent weeks. Notwithstanding the decrease in the incidence of COVID-19
in the Virgin Islands over the past few weeks, the Court finds that a continuance of the trial
date in this case is in the best interest of justice. COVID-19 continues to present an
unpredictable threat to public health and safety. In light of these circumstances, the Court
finds it necessary and appropriate to proceed with caution. This case presents significant
challenges for the Court to comply with social distancing guidelines during a jury trial.
Practical considerations would require additional spacing for Defendants, counsel, and
jurors—and the potential for additional jurors in the courtroom. Social distancing—
specifically avoiding gatherings of more than 10 people and maintaining a distance of at least
6 feet from others—remains the most effective check against the COVID-19’s transmission.
     Case: 3:20-cr-00027-RAM-RM Document #: 69 Filed: 04/09/21 Page 2 of 2
United States v. Wence
Case No. 3:20-cr-0027
Order
Page 2 of 2

Given the continuing dire circumstances faced by the U.S. Virgin Islands and the United States
as a whole, the Court finds that a greater extension of time is necessary for the protection
and well-being of the defendant, the jury, the prosecutors, the witnesses, the Court’s
personnel, and the general public at large.
        The premises considered, it is hereby
        ORDERED that the time beginning from the date of this order granting an extension
through May 17, 2021, shall be excluded in computing the time within which the trial in this
matter must be initiated pursuant to 18 U.S.C. § 3161; it is further
        ORDERED that the jury selection and jury trial previously scheduled for April 12,
2021, is hereby RESCHEDULED to commence promptly at 9:00 A.M. on May 17, 2021.




Dated: April 9, 2021                               /s/ Robert A. Molloy
                                                   ROBERT A. MOLLOY
                                                   District Judge
